Citation Nr: 0622319	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-29 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial (compensable) evaluation for a 
chronic right shoulder strain. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for a chronic left ankle sprain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, in which the RO granted service 
connection for a chronic right shoulder strain and assigned a 
noncompensable evaluation effective August 28, 2002.  In the 
same rating decision, the RO granted service connection for a 
chronic left ankle sprain with an assigned evaluation of 
10 percent effective August 28, 2002.  

The veteran, who had active service from August 1996 to 
August 2002, appealed the assigned ratings to the BVA. 

The Board remanded the case for further development in June 
2005.  Subsequent to the completion of this development, the 
case was returned to the Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's chronic right shoulder strain is not 
productive of limitation of motion at the shoulder level.

3.  The veteran does not have marked limitation of motion of 
the right ankle.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable disability 
rating for a chronic right shoulder strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 4.71, 
4.71a, Diagnostic Code 5201 (2005).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for a chronic left ankle sprain have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 
4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 The Veterans Claims Assistance Act

With respect to the veteran's claims for higher initial 
evaluations for his chronic left ankle sprain and chronic 
right shoulder strain, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).

Letters dated in October 2002 and July 2005 satisfy the duty 
to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The October 2002 letter informed the veteran that 
additional information or evidence was needed to support the 
initial service connection claims; and asked the veteran to 
send the information to VA. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  In addition, the Board 
observes that after service connection was granted and the 
case was remanded for further development, the veteran 
received an additional VCAA notice in July 2005 in which he 
was informed of the evidence necessary to establish 
entitlement to increased ratings for his service-connected 
disabilities. See June 2005 Board decision; July 2005 letter 
from the Appeals Management Center.  

The October 2002 letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the veteran's claims for service 
connection be granted.  It is noted, however, that the July 
2005 letter did inform the veteran that in order to 
substantiate his claim for a higher initial evaluation, he 
had to present evidence of increased disability.  Even though 
the October 2002 and July 2005 letters did not include 
adequate notice of what was needed to establish the effective 
date for his initial evaluation, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this matter, there is no possibility for an 
effective date prior to the day after his service separation, 
which is the effective date that is currently assigned.  As 
such, any failure with regard to notice of effective date 
matters is harmless. 

The veteran's service medical records and VA treatment 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also afforded 
multiple VA examinations in order to assess the severity of 
his disabilities. 38 C.F.R. § 3.159(c)(4).  The examination 
reports of record are thorough and supported by VA outpatient 
treatment records; and as such, are adequate upon which to 
base a decision.     

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

B. Law and Analysis 

The veteran contends he is entitled to higher initial 
evaluations for his chronic right shoulder strain and chronic 
left ankle sprain. See July 2003 notice of disagreement; 
November 2004 statement.  More specifically, he argues that 
his current evaluations, for which he receives a 
noncompensable rating and a 10 percent rating, respectively, 
do not accurately reflect the severity of the symptomatology 
associated with his disabilities. Id.  While viewing the 
evidence in the light most favorable to the veteran in this 
case, the Board finds that the preponderance of the evidence 
is against the veteran's claims; and as such, the appeal must 
be denied. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

Increased rating for a chronic right shoulder strain

The veteran's right shoulder disability has been evaluated 
under Diagnostic Code 5201, which governs ratings of 
impairment for limitation of motion of the arm.  It provides 
for the assignment of a 20 percent evaluation if the motion 
of the arm (as a major extremity) is limited at the shoulder 
level.  A 30 percent evaluation is assigned if the motion is 
limited to midway between the side and shoulder level.  
Lastly, a 40 percent evaluation is assigned if the motion of 
the arm is limited to 25 degrees from the side.  The Board 
observes that 40 percent is the maximum evaluation provided 
under Diagnostic Code 5201 for the major extremity. See 38 
C.F.R. § 4.71a, Diagnostic Code 5201.  The evidence of record 
indicates that the veteran's range of motion of the right 
shoulder is not limited to the shoulder level, as is 
necessary for a compensable evaluation under Diagnostic Code 
5201.  As such, an increased schedular evaluation is not 
available pursuant to Diagnostic Code 5201.   

Procedurally, the veteran filed a claim for a right shoulder 
disability in October 2002.  He was afforded a VA examination 
that same month, which reported that the veteran was right 
hand dominant. See October 2002 examination report, p. 3.  
During the examination, the veteran indicated that he 
experienced discomfort in his right shoulder joint; and also 
had pain while performing certain activities such as pool and 
ping pong. Id., p. 2; see also August 2004 hearing 
transcript, p. 4.  Physical examination revealed that the 
veteran's upper extremity strength was normal, but that his 
right shoulder was tender anteriorly to deep palpation. 
October 2002 examination report, p. 3.  Range of motion of 
the right shoulder was reported to be normal active, passive 
and after fatiguing. Id., p. 4.  Specifically, the examiner 
found that the veteran's flexion/abduction was zero to 180 
degrees with mild pain anteriorly. Id.  According to Plate I 
of the Schedule for Ratings Disabilities, normal flexion of 
the shoulder is zero to 180 degrees; and normal shoulder 
abduction is zero to 180 degrees. See 38 C.F.R. § 4.71, Plate 
I.  X-rays taken of the veteran's right shoulder demonstrated 
no fracture or dislocation. Id., p. 5.  In addition, no other 
abnormalities were noted. Id.  The examiner diagnosed the 
veteran with a chronic right should strain with normal x-
rays. Id., p. 6.     

In a December 2002 rating decision, the RO granted service 
connection for a chronic right shoulder strain and assigned a 
noncompensable evaluation effective August 28, 2002. See 
December 2002 rating decision, p. 2.  The RO based the rating 
decision upon the veteran's service medical records, which 
showed treatment for a right shoulder strain, and the October 
2002 examination report. Id., pgs. 2-3.  The veteran 
submitted a notice of disagreement in July 2003, in which he 
indicated his belief of entitlement to a higher evaluation 
based upon persistent pain in the right shoulder. July 2003 
notice of disagreement, p. 1.  

Subsequent medical evidence of record reveals that the 
veteran was given a probable diagnosis of tendonitis of the 
right shoulder in July 2004; even though an MRI revealed no 
obvious fractures or dislocations of the shoulder. See July 
2004 VA medical records.  A subsequent MRI performed in 
October 2004 found the veteran to have a few linear areas of 
increased signal intensity within the right supraspinatus 
tendon. See October 2004 VA medical records.  The MRI 
radiologist opined that this increased signal intensity was 
consistent with a partial, interstitial tear involving the 
distal right supraspinatus tendon. Id.  Additional x-rays of 
the veteran's shoulder indicated an irregularity of the right 
AC joint, which was noted to be compatible with right 
acromioclavicular arthritis. See November 2004 VA medical 
records.  As such, the veteran was diagnosed with right 
acromioclavicular arthritis with an interstitial tear of the 
supraspinatus tendon. Id.; see also October 2005 examination 
report, p. 5 (diagnosis of right shoulder acromioclavicular 
arthritis).  Although subsequent VA medical records noted 
continued complaints of right shoulder pain, these records 
reflected that the veteran's range of motion was within 
normal limits. See VA medical records dated in December 2004 
("Shoulder ROM: WNL all planes with pain at endrange").  

Thereafter, the veteran was afforded another VA examination 
in December 2005 due to complaints of increased pain. See 
veteran's statements dated in November 2004 and July 2005; 
July 2005 statement from the veteran's spouse.  The VA 
examination report noted that the veteran had decreased 
forward flexion and abduction of his right shoulder and arm. 
See 38 C.F.R. § 4.71, Plate I.  The examiner reported that 
the veteran abducted his right shoulder to 140 degrees 
actively, 145 degrees passively and 155 degrees after 
fatiguing, all with pain.  He had flexion of the right 
shoulder to 160 degrees actively, 162 degrees passively and 
168 degrees after fatiguing. See December 2005 examination 
report, p. 4.  

The above-referenced evidence clearly reflects that the 
veteran does not presently meet the schedular rating criteria 
for a compensable evaluation pursuant to Diagnostic Code 
5201.  The veteran's initial post-service medical records 
reflect no actual loss of range of motion, even though the 
veteran experienced pain with motion.  In addition, while the 
December 2005 examination report indicates that the veteran 
now has some loss of motion, the loss of motion is not 
limited to 90 degrees (shoulder level).  Therefore, a 
compensable schedular disability rating is not warranted. See 
38 C.F.R. § 4.71, Plate I; Diagnostic Code 5201.    

In addition to the criteria listed in Diagnostic Code 5201, 
the Board must also consider whether a higher disability 
rating is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint. See 38 C.F.R. §§ 4.40, 4.45, 
4.59; see also DeLuca v. Brown, supra.  In this regard, the 
Board acknowledges the veteran's assertions that he 
experiences persistent pain with his shoulder on a daily 
basis, has limited range of motion caused by pain and 
discomfort, and his shoulder disability affects the types of 
activities he can perform. See July 2003 notice of 
disagreement, p. 1; August 2004 hearing transcript, pgs. 3-4.  
The veteran's spouse also submitted a statement on the 
veteran's behalf in which she reported that her husband 
experiences consistent shoulder pain that affects his 
activities and daily life. See July 2005 statement from the 
veteran's spouse.  

Section 4.40 provides, in pertinent part, that it is 
"essential that the examination on which ratings are based" 
adequately portray the "functional loss" accompanying the 
purportedly disabling condition that is the subject of the 
claim.  In defining that term, the regulation further states 
that functional loss may be due to "pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant" and that a joint "which becomes painful on use 
must be regarded as seriously disabled."  Section 4.45 states 
that to determine the factors causing disability of the 
joints inquiry must be directed toward, inter alia, "[p]ain 
on movement." 38 C.F.R. § 4.45(f).  Thus, pain on use is as 
important in rating an orthopedic disability as is limitation 
of motion since "functional loss caused by either factor 
should be compensated at the same rate.  Hence, under the 
regulations, any functional loss due to pain is to be rated 
at the same level as the functional loss where flexion is 
impeded." Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991). 

In order to warrant a compensable rating with consideration 
of the provisions of 38 C.F.R. § 4.40 and 4.45, the record 
would have to contain some objective evidence of additional 
functional impairment due to such factors as pain and 
fatigability that would warrant a higher evaluation under 
Diagnostic Code 5201.  However, in this case, the veteran was 
examined after repeated use of the right shoulder and his 
complaints of pain have been considered. December 2005 
examination report. The VA examiner opined that the appellant 
did not have any decrease in the range of motion or joint 
function as a result of pain, fatigue, weakness, or lack of 
endurance following repetitive use of his shoulder.  Id., p. 
4.  In light of this opinion, the assignment of an increased 
evaluation under the criteria of 38 C.F.R. §§ 4.40 and 4.45 
is not warranted.  

Lastly, the Board has reviewed the remaining diagnostic codes 
applicable for shoulder disabilities, but finds that they are 
not applicable in this case because the primary features of 
their criteria do not exist. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5201 and 5203.  There is no competent 
evidence of record indicating that the veteran experiences 
ankylosis of the scapulohumeral articulation (Diagnostic Code 
5200); nor does he exhibit any impairment of the humerus as 
described in the rating schedule (Diagnostic Code 5202).  In 
addition, the appellant does not have impairment of the 
clavicle or scapula (Diagnostic Code 5203).  As such, an 
increased rating in excess of 10 percent is not available 
pursuant to these diagnostic codes. 


Increased rating for a chronic left ankle sprain

The veteran's left ankle disability is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic 
Code 5271 specifically pertains to limitation of motion of 
the ankle.  It provides a 10 percent rating for 
symptomatology reflective of disabilities with moderate 
limitation of motion and a 20 percent rating for disabilities 
involving marked limitation of motion.  The Board observes 
that 20 percent is the maximum evaluation provided under 
Diagnostic Code 5271. See 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  

As set forth above, the veteran submitted an application for 
compensation in October 2002.  In it, he requested service 
connection for a left ankle disorder.  That same month, the 
veteran was afforded a VA examination during which he 
reported that he experienced slight swelling, discoloration, 
pain, and weakness of the left ankle. See October 2002 
examination report, p. 2.  However, he indicated that his 
ankle did not lock up. Id.  At the time of the examination, 
the veteran was wearing an ankle brace due to a reinjury. Id.  
A physical examination of the ankle was performed, after 
which the examiner reported that the veteran's left ankle was 
deformed and looked swollen. Id., 4.  Positive crepitus was 
noted; and the ankle was found to be tender laterally. Id.  
Plantar flexion was reported as 45 degrees active, passive 
and after fatiguing; and dorsiflexion was noted to be 10 
degrees active, passive and after fatiguing with no pain. Id.  
According to Plate II of the Schedule for Ratings 
Disabilities, normal dorsiflexion of the ankle is zero to 20 
degrees; and normal plantar flexion is zero to 45 degrees. 
See 38 C.F.R. § 4.71, Plate II.  X-rays taken of the 
veteran's ankles were normal. Id., p. 5.  The veteran was 
diagnosed with a chronic left ankle strain. Id., p. 6.  

The RO granted service connection for the veteran's left 
ankle disability on the basis of the October 2002 examination 
report and the veteran's service medical records; and 
assigned a disability rating of 10 percent effective August 
28, 2002. See December 2002 rating decision, pgs. 1-2.  The 
appellant now seeks an initial increased rating on the basis 
of limited motion and pain. See July 2003 notice of 
disagreement, p. 2.  However, the evidence of record does not 
reflect that the veteran's left ankle disability is more 
severe than currently evaluated. 

According to the veteran's most recent VA examination, his 
left ankle has improved in regards to range of motion.  In 
fact, the veteran's plantar flexion was reported to be 50 
degrees actively, 55 degrees passively and 58 degrees after 
fatiguing, all with pain. See December 2005 VA examination 
report, p. 4.  His dorsiflexion was reported to be 12 degrees 
actively, 15 degrees passively and 18 degrees after 
fatiguing, again all with pain. Id.  Thus, this evidence 
indicates that while the veteran's dorsiflexion remains 
limited, it has improved; and his plantar flexion remains 
normal (albeit with pain).  It is also reflective of a 
disability that is moderate in severity in regards to 
limitation of motion, warranting a 10 percent rating 
evaluation under Diagnostic Code 5271.  Given a lack of 
objective indications of more significant disability, the 
Board finds that an increased schedular rating for marked 
limitation of motion is not warranted.  

In making this decision, the Board recognizes the veteran's 
assertions of persistent pain and his inability to perform 
recreational activities that he used to be able to perform. 
See July 2003 notice of disagreement, p. 2; July 2005 
statement; July 2005 statement from the veteran's spouse.  In 
fact, the veteran contends that his left ankle is always 
tender; his motion is limited by pain; and that his ankle 
disability affects his work. Id.; August 2004 hearing 
transcript, pgs. 4-5.   

While the veteran's December 2005 joint examination revealed 
signs of weakness, stiffness and pain, the Board observes 
that there were no signs of swelling, heat, redness, laxity, 
deformity, instability, locking, dislocation or recurrent 
subluxation of the ankle. Id., p. 2; however, see October 
2005 examination report (instability of the left ankle 
found).  In addition, the examiner noted that the veteran did 
not use a cane, corrective shoes or crutches, although the 
veteran reported wearing a brace occasionally on both ankles. 
Id.  The appellant's post-service medical records also do not 
reflect the symptomatology discussed above; nor do they 
indicate that the veteran experiences loss of range of 
motion. See VA medical records dated in June 2003 ("all 
joints are with full range of motion, no joint swelling, no 
joint erythema"); and August 2003 ("all joints with full 
ROM").  Rather, these records report that the veteran has 
continued to be seen with complaints of pain; and that his x-
rays show arthritic changes in the ankle mortise, in the 
talo-tibial area and the talo-fibular area. See VA medical 
records dated in July 2003, August 2003, July 2004 and April 
2005.  As such, they reveal an ultimate diagnosis of ankle 
pain with arthritis secondary to repetitive trauma. April 
2005 and July 2005 VA medical records.  

While recognizing the appellant's reports of pain with 
motion, the Board observes that the most recent VA examiner 
found that the appellant did not have any decrease in the 
range of motion or joint function as a result of pain, 
fatigue, weakness, or lack of endurance following repetitive 
use of his ankle. See December 2005 examination report, 4.  
Based upon this examination report and the other medical 
evidence of record, the Board finds that the veteran's 
complaints of pain have been taken into consideration in 
granting the veteran a 10 percent disability evaluation under 
Diagnostic Code 5271; and that the evidence does not show 
additional functional impairment due to such pain that more 
nearly approximates marked limitation of motion.  
Consideration of the assignment of an increased evaluation 
under the criteria of 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted.  See DeLuca v. Brown, supra.    

The Board has also reviewed additional potentially applicable 
codes, but can find no basis upon which to assign an initial 
rating in excess of 10 percent for the left ankle disability.  
For example, there is no evidence of ankylosis ratable under 
Diagnostic Codes 5270 and 5272.  Likewise, despite repeated 
imaging studies, the Board notes that there is no medical 
evidence of malunion of the os calcis or astragalus ratable 
under Diagnostic Code 5273; or of astragalectomy residuals, 
ratable under Diagnostic Code 5274.  Thus, these provisions 
do not provide a basis for assigning a rating in excess of 10 
percent.



Extraschedular evaluation

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no showing by the veteran that his left ankle or right 
shoulder disabilities have resulted in marked interference 
with his employability or necessitated frequent periods of 
hospitalization.  While the veteran has asserted that his 
left ankle disability affects him at work (July 2003 notice 
of disagreement), he also stated during his December 2005 
examination that he has not missed any time from work due to 
his disabilities. See December 2005 examination report, p. 1.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Thus, the Board concludes that the preponderance of evidence 
is against the veteran's claims, for the reasons discussed 
above.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the claims, the 
doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).




ORDER

An initial compensable evaluation for a chronic right 
shoulder strain is denied.

An initial evaluation in excess of 10 percent for a chronic 
left ankle sprain is denied.



____________________________________________
K. PARAKKAL 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


